Citation Nr: 0901069	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for PTSD.  In July 
2007, the Board reopened the PTSD claim and remanded it to 
the RO for additional development.  

As noted in the Board's July 2007 decision, the veteran 
appears to have raised claims for increased ratings for his 
service-connected diabetes mellitus and right leg disability 
and to have requested a reopening of his previously denied 
claim for service connection for a lung condition.  Because 
it appears that those claims have not yet been developed for 
appellate review, the Board refers them to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

2.  The veteran first manifested PTSD many years after 
service, and that disability is not shown to be related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2008), 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also  be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was  incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Service connection may also be 
established for certain chronic diseases, including psychoses 
that are manifested to a compensable degree within a 
presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.     DSM-IV, 
Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997);  Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The record before the Board contains service personnel 
records, service medical records and post-service medical 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's service personnel records list his military 
occupational specialty as medical corpsman.  However, those 
records do not establish, nor does the veteran specifically 
contend, that he served in combat.  As the veteran does not 
have a confirmed history of engaging in combat with the enemy 
during service, his alleged stressors must be verified.  

The veteran claims that he has PTSD that is traceable to a 
non-combat stressor that he experienced while serving as a 
medical corpsman at the Marine Corps Recruit Depot, Paris 
Island, South Carolina.  Specifically, the veteran alleges 
that he was traumatized by the experience of handling the 
bodies of a Marine recruit, who perished after a hand grenade 
accidentally detonated and "blew him to pieces" during 
training, and a drill instructor who had his "eyes blown 
out" in the same grenade incident.  

The veteran's service personnel records establish that from 
November 1973 until his discharge in September 1975, he was 
assigned to the United States Naval Hospital, Beaufort, South 
Carolina, a complex that includes the Marine Corps Recruit 
Depot at Paris Island.  However, those records are void of 
any evidence indicating that his alleged stressor took place.  
Additionally, the veteran's service medical records, 
including his enlistment and separation examination reports, 
are void of findings, complaints, symptoms, or diagnoses 
attributable to PTSD or any other psychiatric disorders.  

The veteran's post-service medical records reveal that in 
December 2003, he was treated at a VA Medical Center for 
complaints of anxiety and sleeping problems, as well as 
decreases in energy, concentration, and libido.  It was noted 
that the veteran was currently on medication for depressive 
symptoms, and that he had a recent history of cocaine and 
marijuana abuse.  After the veteran told VA medical providers 
that he was convinced he had PTSD, he was referred for a PTSD 
evaluation.  At that evaluation, which occurred in January 
2004, the veteran complained of intrusive thoughts, feelings 
of guilt and anxiety, nightmares of prior trauma, problems 
sleeping too much or too little, overeating, and depression.  
He acknowledged abusing cocaine in the past, but denied any 
illicit drug use in the past six months.  He also denied any 
current thoughts of suicide or homicide.  Additionally, the 
veteran recounted his in-service traumatic experience of 
"cleaning up the remains" of two fellow service members 
blown up by a hand grenade.  Based upon the veteran's 
statements, the VA evaluator diagnosed him with possible PTSD 
and referred him for treatment at a trauma recovery program.  
He subsequently underwent PTSD counseling in May 2004, during 
which he completed a psychiatric checklist that reflected 
symptoms consistent with a diagnosis of PTSD.  The record 
thereafter shows that the veteran has continued to undergo VA 
treatment for PTSD symptoms and other mental health problems.  
None of the veteran's VA treatment records, however, 
corroborate his claimed in-service stressor.  Nor has any of 
the other medical or lay evidence submitted by the veteran.

The Board observes that in December 2003, the RO requested 
that the veteran complete a PTSD Questionnaire elaborating on 
the nature of his claimed stressor and specifying the time 
period in which it took place.  Additionally, pursuant to the 
Board's June 2007 remand, the RO sent the veteran a letter 
requesting that he submit additional information in support 
of his PTSD claim or provide other evidence that would enable 
VA to obtain this information on his behalf.  However, the 
veteran did not respond to those requests.  Nor has he 
submitted other evidence to corroborate the occurrence of any 
reported PTSD stressor.  Consequently, any additional 
information that may have been elicited in support of the 
veteran's service connection claim has not been not obtained 
because of his failure to cooperate.  In order to attempt to 
verify the veteran's alleged stressor, VA needs additional 
information to order a search of relevant military records.  
The veteran has not supplied that information.  The Board 
reminds the veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).   

The Board acknowledges that the veteran has been found to 
exhibit symptoms consistent with a diagnosis of PTSD.  
However, even when a claimant seeking service connection for 
PTSD has an unequivocal diagnosis of PTSD, service connection 
for PTSD requires a confirmed military service stressor, 
unless the claimed stressor is related to combat, and the 
evidence establishes that the appellant engaged in combat 
with the enemy.  This is not such a case.  Moreover, the 
veteran's diagnosis of PTSD does not corroborate the 
occurrence of any in-service stressor.  To the contrary, that 
diagnosis was based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  A medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229 (1993) (medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458 (1993) (Board is not bound to accept 
physician's opinion when based exclusively on recitations of 
claimant).

The Board has carefully considered the veteran's statements 
regarding the relationship between his current PTSD symptoms 
and his claimed in-service stressor.  The veteran is 
certainly competent, as a lay person, to report that as to 
which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 
465 (1994).  In fact, he also has some medical training as 
evidenced by his military duties as a medical corpsman.  
However, the Board finds that he is not competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that he has 
specialized medical knowledge in dealing with psychiatric 
disorders.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's lay statements are not 
competent medical evidence as to a nexus between his current 
PTSD and active service, or as to claimed continuity of 
symptomatology demonstrated after service.  Furthermore, even 
if the veteran has the level of medical training to diagnose 
PTSD, the basis for the denial of this claim is the lack of 
corroboration of claimed inservice stressors.  And objective 
evidence is required for such corroboration.

In summary, based on the evidence of record, the Board finds 
that the veteran did not engage in combat and the only 
evidence of any in-service stressor is contained in his own 
uncorroborated statements, which VA is unable to corroborate 
because the veteran has not supplied sufficient specific 
information regarding the details of his claimed stressor.  
The Board acknowledges that the record reflects a diagnosis 
of PTSD.  Notwithstanding that diagnosis, the Board finds 
that service connection for PTSD is not warranted because 
there is no credible supporting evidence that any claimed in-
service stressor occurred.  In the absence of a verified 
stressor, the diagnosis of PTSD which is of record is not 
sufficient to support the claim.  The Board is not required 
to accept an unsubstantiated diagnosis that the alleged PTSD 
had its origins in the appellant's service.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); West v. Brown, 7 Vet. App. 
70 (1994).  Absent credible supporting evidence that the 
claimed in-service stressors actually occurred, an essential 
element for a grant of service connection for PTSD is not 
established.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD, the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and July 
2007, a rating decision in February 2004, and a statement of 
the case in February 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


